EXHIBIT 10.2
 
GUARANTY AND SECURITY AGREEMENT
 
Dated as of April 3, 2013
 
In order to induce the lenders listed on the signature page hereto (hereinafter
the “Holders” and individually, a “Holder”) to extend credit to Senior
Scientific, LLC, a New Mexico limited liability company (hereinafter the
“Borrower”), pursuant to the terms of that certain Convertible Note Purchase
Agreement, of even date herewith, among the Borrower, the Holders and the
undersigned, a copy of which is attached hereto as Exhibit “A”, as the same may
be amended, restated, supplemented, or otherwise modified in accordance with the
terms thereof (hereinafter, the “Note Purchase Agreement”), and the Convertible
Promissory Notes of Borrower issued or to be issued under the terms of the Note
Purchase Agreement for the principal amount of up to Two Million Five Hundred
Thousand Dollars ($2,500,000), a copy of which is attached hereto as Exhibit “B”
(hereinafter the “Notes”), Manhattan Scientifics, Inc., a Delaware limited
liability company and sole member of Borrower (hereinafter referred to as the
“Guarantor”), being the sole record and beneficial owner of all of the members
interests of Borrower (hereinafter, the “Units”), hereby absolutely,
independently, and unconditionally guarantees and promises to pay to the
Holders, their successors or assigns, on demand in lawful money of the United
States of America any and all Indebtedness of Borrower to the Holders as
follows:
 
1.
Defined Terms.

 
The word “Collateral” means, collectively, all of the now-owned and hereafter
acquired, created or arising tangible and intangible property of the Guarantor,
including, without limitation, all of the Units (including any shares or other
securities into which the Units may be convertible or exchangeable), and any
proceeds thereof.
 
The word “Indebtedness” means any and all obligations, indebtedness, and
liabilities of the Borrower to the Holders arising under or evidenced by the
Note Purchase Agreement or the Notes, whether matured or unmatured, now or
hereafter existing or created, and becoming due and payable.
 
2.
Guaranty.

 
The Guarantor unconditionally guarantees to the Holders the full, prompt, and
punctual performance and payment of the Indebtedness when due (whether at stated
maturity, by acceleration or otherwise) in accordance with the Note Purchase
Agreement and the Notes. This Guaranty is irrevocable, unconditional and
absolute, and if for any reason all or any portion of the Indebtedness shall not
be paid when due, the Guarantor will immediately pay the Indebtedness to the
Holders or such other persons entitled to payment of the Indebtedness, in U.S.
dollars, without set-off, counterclaim, taxes or other defense.
 
3.
Duration of Guaranty.

 
This Guaranty will take effect when received by the Holders, without the
necessity of any acceptance by the Holders, and will continue in full force
until such time as all obligations of the Borrower to the Holders under the Note
Purchase Agreement and the Notes are finally, indefeasibly and fully paid and
satisfied.
 
 
1

--------------------------------------------------------------------------------

 
 
4.
Subordination of Borrower’s Debts to Guarantor.

 
The Guarantor agrees that the Indebtedness of the Borrower to the Holders shall
be prior to any claim that the Guarantor may now have or hereafter acquire
against the Borrower, whether or not the Borrower becomes insolvent. The
Guarantor hereby expressly subordinates any claim the Guarantor may have against
the Borrower, upon any account whatsoever, including any liens and rights of any
kind that the Guarantor now has, may hereafter acquire or be deemed to have
acquired, to any claim that the Holders may now or hereafter have against the
Borrower. In the event of insolvency and consequent liquidation, or otherwise,
the assets of the Borrower applicable to the payment of the claims of both the
Holders and the Guarantor shall be paid first to the Holders and shall be first
applied by the Holders to indefeasibly satisfy all of the Indebtedness of the
Borrower to the Holders.
 
5.
Security.

 
As security for any and all of the obligations of the Guarantor under this
Guaranty, now existing or hereafter arising hereunder with respect to the
Indebtedness (collectively, the “Liabilities”), the Guarantor hereby assigns,
pledges and transfers to the Holders, and grants to the Holders a first priority
lien upon and a security interest in any and all of the Guarantor’s right, title
and interest in, to and under the Collateral, in each case regardless of where
such Collateral may be located or whether such Collateral is in possession of
the Guarantor or any third party. The Holders are hereby irrevocably authorized
by the Guarantor to execute and file any initial financing statements (and any
amendments or continuation statements with respect thereto) in any applicable
jurisdictions where, in the opinion of the Holders, such filing is appropriate
to protect and perfect their rights, and to take such other actions as to which
the Holders determine it is necessary, desirable, or advisable in order to
protect, perfect, or maintain the first priority of the Holder’s security
interest in such (or any other) Collateral.
 
The Guarantor will cause the Company in respect of Collateral not represented by
certificates to mark their books and records with the numbers and face amounts
of all such Collateral not represented by certificates and all rollovers and
replacements therefor to reflect the security granted by the Guarantor under
this Guaranty. The Guarantor will take any actions necessary to cause the
Company to take such action as is required to allow the Holder to maintain a
first priority lien over the Collateral. The Guarantor represents and warrants
that none of the Collateral is held with a securities intermediary.
 
6.
Representations and Warranties.

 
The Guarantor hereby represents and warrants to the Holders as follows: (a) it
has full power and authority and legal right to pledge the Collateral to the
Holders pursuant to this Guaranty, and this Guaranty constitutes a legal, valid
and binding obligation of the Guarantor, enforceable in accordance with its
terms, (b) the execution, delivery and performance of this Guaranty and the
other instruments contemplated herein will not violate any provision of any
order or decree of any court or governmental instrumentality or of any mortgage,
indenture, contract or other agreement to which the Guarantor is a party or by
which the Guarantor and the Collateral may be bound, and will not result in the
creation or imposition of any lien, charge or encumbrance on, or security
interest in, any of the Guarantor’s properties pursuant to the provisions of
such mortgage, indenture, contract or other agreement, (c) it owns and has good
and marketable title to all of the Collateral free and clear of any claims,
defects, liens, security interests, pledges, title retention agreements, or
other encumbrances and (d) this Guaranty is effective to create a valid and
continuing lien on the Collateral in favor of the Holders, prior to all other
liens, except permitted liens that would be prior to liens in favor of the
Holders as a matter of law.
 
 
2

--------------------------------------------------------------------------------

 
 
7.
Covenants.

 
Until all Indebtedness is fully and indefeasibly paid and discharged, the
Guarantor covenants and agrees as follows: (a) the Guarantor shall not transfer,
assign or dispose of all or any portion of the Collateral nor amend, discharge
or take any other action with respect to the Collateral that would diminish the
Guarantor’s or any Holder’s right to fully collect the Collateral, (b) the
Guarantor shall not permit or suffer to exist any liens, security interests, or
adverse claims encumbering any of the Collateral, (c) the Guarantor will defend
the Collateral and the security interest granted herein against all claims and
demands of all persons and pay, upon demand, all reasonable costs and expenses
(including reasonable attorneys’ fees and disbursements) incurred by the Holders
in connection with any such claims or demands and (d) the Guarantor shall comply
in all material respects with all applicable federal, state and local laws,
rules, regulations and ordinances applicable to it or the Collateral.
 
8.
Remedies.

 
The occurrence of any Event of Default under the Notes shall constitute an
immediate breach of, and default under, this Guaranty. In addition to any other
rights and remedies available to the Holders under this Guaranty, the Note
Purchase Agreement or the Notes, the Holders shall have all of the rights and
remedies of a secured party under the applicable UCC with respect to all of the
Collateral (whether or not such UCC applies to the affected collateral),
including the right to require the Guarantor to assemble Collateral, to take
possession of, sell and transfer Collateral or any proceeds therefrom (including
to any Holder or its nominee) and to enforce collection of any Collateral. All
cash proceeds received by the Holders in respect of any sale of, collection
from, or other realization upon, all or any part of the Collateral shall be
applied by the Holders first to the payment of the reasonable costs of any such
sale or enforcement, then to reimburse the Holders for any damages, costs or
expenses incurred by the Holders as a result of an Event of Default, and then to
payment of all or any part of the Indebtedness. In addition, the Guarantor
hereby irrevocably constitutes and appoints, upon the occurrence of an Event of
Default under the Notes, each the Holders as its true and lawful
attorney-in-fact and proxy, with full irrevocable power of substitution for and
in the name of the Guarantor or in such attorney-in-fact’s own name, with
respect to the Collateral from time to time in the discretion of such
attorney-in-fact, for so long as an Event of Default exists, to exercise for any
purpose any and all voting rights and other powers arising from or relating to
the Collateral, and to otherwise take any and all appropriate action and to
execute any and all documents and instruments which may be necessary or
desirable to accomplish the purposes of this Guaranty, without notice to or
consent of the Guarantor. This power of attorney and proxy is a power coupled
with an interest and shall be irrevocable, and it shall not terminate by
operation of law or the occurrence of any other event (other than the
termination of this Guaranty in accordance with the terms hereof). The Guarantor
shall be liable for all Indebtedness remaining after crediting any net proceeds
received by the Holders following the exercise of any of their rights and
remedies hereunder. Nothing herein is intended or shall be construed to give the
Guarantor any right of subrogation in or under the Transaction Documents, or any
right to participate in any way therein, or in any right, title or interest in
the assets of the Holders.
 
9.
Miscellaneous.

 
a.   Notices. All notices, requests, instructions, consents, and other
communications to be given pursuant to this Guaranty shall be in writing and
shall be deemed received (i) on the same day if delivered in person, by same-day
courier or by facsimile transmission so long as confirmation of such
transmission is received; (ii) on the next day if delivered by over night mail
or courier; or (iii) on the date indicated on the return receipt, or if there is
no such receipt, on the third calendar day (excluding Saturdays and Sundays), if
delivered by certified or registered mail, postage prepaid, to the party for
whom intended to the following address:
 
If to a Holder, to the address of such Holder as set forth on the signature page
hereto,
 
With a copy (which shall not constitute notice) to:
 
DLA Piper LLP (US)
Attn: Rick Marks, Esq.
500 Eighth Street, NW
Washington, DC 20004
Facsimile: (202) 799-5202
Email: richard.marks@dlapiper.com
 
 
3

--------------------------------------------------------------------------------

 
 
If to the Company:
 
Manhattan Scientifics, Inc.
Attn.: Emmanuel Tsoupanarias
405 Lexington Avenue
New York, NY 10174
Facsimile:
Email:
 
With a copy (which shall not constitute notice) to:
 
Richardson & Patel LLP
Attn: Nimish Patel, Esq.
1100 Glendon Avenue, Suite 850
Los Angeles, CA 90024
Facsimile: (310) 208-1154
Email: npatel@richardsonpatel.com
 
Any party may, by written notice given to the other in accordance with this
Guaranty, change the address, facsimile number or email to which notices to such
party are to be sent.
 
b.   Preferences; Fraudulent Conveyances. If the Holders are required to rescind
or refund any payment received on account of the obligations of the Guarantor
hereunder as a result of a determination that such payment constituted a
preference or a fraudulent conveyance under the bankruptcy laws or for any
similar reason (a “Rescinded Payment”), then the Guarantor’s liability to the
Holders and the security interest granted under this Guaranty shall continue in
full force and effect, or the Guarantor’s liability to the Holders shall be
reinstated, as the case may be, as if the Rescinded Payment had not been made.
 
c.   Complete Agreement; Amendments. This Guaranty is intended by the parties to
be an integrated and final expression of this Guaranty and also is intended to
be a complete and exclusive statement of the terms of this Guaranty. This
Guaranty is a Transaction Document executed pursuant to the Note Purchase
Agreement and shall (unless otherwise expressly indicated herein) be construed,
administered and applied in accordance with the terms and provisions thereof.
This Guaranty and the other Transaction Documents constitute the entire
understanding among the parties hereto with respect to the subject matter
hereof, and supersede any prior agreements, written or oral, with respect
thereto. No course of prior dealing between the parties, no usage of trade, and
no parole or extrinsic evidence of any nature shall be used to supplement,
modify or vary any of the terms hereof. There are no conditions to the full
effectiveness of this Guaranty. No provisions of this Guaranty or rights of the
Holders under this Guaranty can be amended, modified or waived, nor can the
Guarantor be released from its obligations under this Guaranty, except by a
writing duly executed by the Holders.
 
d.   Further Assurances. The Guarantor will, upon reasonable request, execute
and deliver such further assignments, endorsements, agreements, and documents,
and take such other action as may be necessary in order to fully to effect the
purposes of this Guaranty.
 
e.   Successors and Assigns. This Guaranty shall be binding upon, enforceable
against, and inure to the benefit of, the parties hereto and their respective
heirs, administrators, executors, personal representatives, successors,
endorsees, transferees and assigns, and nothing herein is intended to confer any
right, remedy or benefit upon any other person. The Guarantor may not assign its
obligations hereunder except with the prior written consent of the Holders.
 
 
4

--------------------------------------------------------------------------------

 
 
f.   Severability. If any part of this Guaranty is contrary to, prohibited by,
or deemed invalid under applicable laws or regulations, such provision shall be
inapplicable and deemed omitted to the extent so contrary, prohibited or
invalid, but the remainder hereof shall not be invalidated thereby and shall be
given effect so far as possible.
 
g.   Counterparts. This Guaranty may be executed in counterparts and each
counterpart shall have the same force and effect as an original and constitute
an effective, binding agreement on the part of each of the undersigned. This
Guaranty may be transmitted by facsimile or otherwise.
 
h.   Entire Agreement. The Transaction Documents, together with the exhibits and
schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits, and schedules.
 
i.   No Assignment of Duties. This Guaranty constitutes an assignment of certain
rights of the Guarantor with respect to the Collateral. It does not constitute a
delegation of any duties or obligations of the Guarantor with respect to the
Collateral. The Holders do not undertake to perform or discharge, and shall not
be responsible or liable for the performance or discharge of, any such
responsibilities of the Guarantor.
 
j.   Governing Law. This Guaranty shall be governed by and construed and
enforced in accordance with the internal laws of the State of [New Mexico]
without regard to the principals of conflicts of law thereof. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and Federal
courts sitting in the State of [New Mexico] for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court or that such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address in effect for notices to it
under this Guaranty and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any manner permitted
by law.

 

 

 
[Signature Page Follows.]
 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Guarantor has executed this Guaranty as of the date
first written above.

 

 
GUARANTOR
 
MANHATTAN SCIENTIFICS, INC., a Delaware corporation
           
By:
/s/ Emmanuel Tsoupanarias     Name: Emmanuel Tsoupanarias     Title: Chief
Executive Officer  


Agreed and Acknowledged:

BORROWER

SENIOR SCIENTIFIC, LLC, a New Mexico limited liability company
 
By:
/s/ V. Gerald Graffe   Name: V. Gerald Graffe   Title:
Manager
 




Signature Page to Guaranty and Security Agreement
 
6

--------------------------------------------------------------------------------

 
 
HOLDERS
 
By:
/s/ RAYMOND A. MASON   Name: RAYMOND A. MASON   Address:
880 Spyglass Lane
    Naples, Florida 34102  


By:
/s/ WILLIAM B. JONES   Name: WILLIAM B. JONES   Address:
793 17 Ave S,
    Naples, Florida 34102  

 
By:
/s/ Ferdinand J. Crovato   Name:
Ferdinand J. Crovato, Trustee (print name)
   
TRUSTEE, FERDINAND J. CROVATO TRUST
  Address: 1201 Stuart Robeson Drive     McLean, Virginia 22101  



Signature Page to Guaranty and Security Agreement (continued)
 
7

--------------------------------------------------------------------------------
